United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3382
                                   ___________

Bonnie Poehl,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Carl Randolph, Officer; City of Vinita *
Park,                                  * [UNPUBLISHED]
                                       *
             Appellees,                *
                                       *
Vinita Park Police Department,         *
                                       *
             Defendant.                *
                                  ___________

                             Submitted: May 1, 2008
                                Filed: May 6, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Bonnie Poehl appeals following the district court’s1 order granting partial
summary judgment in her 42 U.S.C. § 1983 action, and the court’s later order
dismissing the remaining counts following a jury trial on her claims arising from

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
sexual misconduct. We find no basis for reversal and Poehl has provided none. First,
having chosen an advocate to speak on her behalf, she was bound by her counsel’s
decision to dismiss voluntarily the claims against the City of Vinita Park Police
Department. See Glover v. McDonnell Douglas Corp., 150 F.3d 908, 909-10 (8th Cir.
1998). Second, as to the grant of summary judgment on her claims against the City
of Vinita Park, she challenges only the district court’s conclusion--which is legally
correct--that she could not hold the City liable on her state claims under a respondeat
superior theory. See Meyers v. Starke, 420 F.3d 738, 742-43 (8th Cir. 2005) (to be
reviewable issue must be presented in brief with some specificity, and failure to do so
can result in waiver); Gibson v. Brewer, 952 S.W.2d 239, 245-46 (Mo. 1997) (en
banc) (under doctrine of respondeat superior, principal is liable for agent’s acts that
are within scope of employment and done as means or for purpose of doing work
assigned by principal; intentional sexual misconduct was not within scope of priest’s
employment). Finally, her challenges to various evidentiary rulings, claims of
unobjected-to instructional error, and the timing of the jury trial, to the extent these
challenges are sufficiently developed in the brief to warrant appellate review, are all
meritless. See Moran v. Clarke, 296 F.3d 638, 649 (8th Cir. 2002) (en banc) (to
warrant review of evidentiary ruling, issue must be presented on appeal in
meaningfully developed manner); Cross v. Cleaver, 142 F.3d 1059, 1067-68 (8th Cir.
1998) (claimed instructional error must be shown to be prejudicial, and if party fails
to object to instruction before jury retires, review is only for plain error); Penn v. Iowa
State Bd. of Regents, 999 F.2d 305, 307 (8th Cir. 1993) (district courts have duty and
power to manage their dockets and this court will not intervene absent abuse of
discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Poehl’s motions
to supplement the record, and we decline to revisit the issue of appointment of counsel
for appeal.
                       ______________________________



                                            -2-